NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
ALLOW claims 2, 5-14, 19-22, 25-26 and 28.
REJOIN and ALLOW claim 29.
ALLOW claims 30-31.
Reasons for Allowance
The claimed invention is drawn to medical devices capable of being implanted/inserted into the body of a subject, said devices comprising at least one plastic or silicone surface region, wherein said surface region is coated with a non-adherent film consisting of inorganic fullerene-like nanoparticles (IF nanoparticles) or inorganic nanotubes (INT) of the general formula  A1-x-Bx-chalcogenide wherein A is a metal or transition metal or alloy of such a metal/transition metal; B is a metal or a transition metal; and x is < 0.3, wherein:
(a)	the IF nanoparticles/INT are attached directly to the device surface and the film does not comprise a coating matrix or coating composite in which the nanoparticles are embedded; and
(b)	the film comprises domains displaying self-assembly of said IF nanoparticles/INT into closed-packed arrays with a mosaic appearance;
as well as methods of reducing/diminishing/preventing the formation of encrustations on said surface regions.
The closest prior art is Tenne et al (US 2009/0032499; of record) and Tenne et al (WO 2011/111044; of record - referred to Tenne et al II).  As discussed previous, Tenne et al teach catheters “coated at least partially by inorganic fullerene-like (IF) nanoparticles” (Paragraph 0028) which “are self-lubricating and thus reduce friction between the article and the adjacent… tissue” (Paragraph 0030) wherein “[t]he term… ‘inorganic fullerene-like (IF) nanoparticles’… covers hollow and non-hollow nanoparticles of transition metal chalcogenides and dichalcogenides” (Paragraph 0035).  
Although the inorganic nanoparticles of Tenne et al are not of the general formula A1x-Bx-chalcogenide, Tenne et al II motivate synthesizing and forming “nanostructures of the general structural formula A1x-Bx-chalcogenide” (Page 4; see also Page 5: “x is below 0.01, or below 0.005”) wherein “[t]he doping of Bx in the lattice of the A-chalcogenide produces changes in the electronic properties leading to… reduced tribological work at interfaces, leading to reduction in the friction coefficient and improved lubrication” (Page 5).
However, neither Tenne et al or Tenne et all II teach medical devices wherein: 
(a)	the IF nanoparticles/INT are attached directly to the device surface and the film does not comprise a coating matrix or coating composite in which the nanoparticles are embedded; and/or
(b)	the film comprises domains displaying self-assembly of said IF nanoparticles/INT into closed-packed arrays with a mosaic appearance.
Specifically, Tenne et al exemplifies coating the medical device via electroless deposition, electrochemical deposition, and burnishing with a cloth.  Yet, coating the medical device via electroless deposition and/or electrochemical deposition as described by Tenne et al would provide a film comprising metals in addition to the inorganic fullerene-like nanoparticles (IF nanoparticles) or inorganic nanotubes (INT).  Additionally, coating the medical device via burnishing as described by Tenne et al would not result in a device wherein the IF nanoparticles or inorganic nanotubes are attached directly to the device surface (i.e., the IF nanoparticles or inorganic nanotubes would be contained within the powder coating matrix/composite substrate that coats the medical device).
Although Tenne et al generically teaches that “[t]he friction reducing film may be applied by any technique which is useful for depositing metallic coatings onto metallic substrates, for example, electroless deposition and electrodeposition, sputtering, chemical vapor deposition, ion beam enhanced deposition, plasma-assisted vapor deposition, cathodic arc deposition, ion implantation and evaporation” (Paragraph 0058), there is nothing to suggest, and a search of the relevant art did not reveal, that any of said methods would provide a film consisting of inorganic nanoparticles wherein said inorganic nanoparticles are attached directly to the device surface, wherein said film does not comprise a coating matrix or a coating composite substrate in which the nanoparticles are embedded.
Furthermore, Tenne et al II only describe “use of the nanoparticles… in lubricant compositions” wherein “[t]he nanostructures are embedded in a matrix (solid or liquid) in an appropriate amount or concentration to provide efficient lubrication” (Page 15).
In view of all of the foregoing, while it would have been obvious to modify the coated catheters of Tenne et al using inorganic fullerene-like nanoparticles (IF nanoparticles) or inorganic nanotubes (INT) of the general formula  A1-x-Bx-chalcogenide wherein A is a metal or transition metal or alloy of such a metal/transition metal; B is a metal or a transition metal; and x is < 0.3 (based on Tenne et al II), an ordinarily skilled artisan would not have formed said medical devices wherein the film consists of the IF nanoparticles/INT such that the IF nanoparticles/INT are attached directly to the device surface and the film does not comprise a coating matrix or coating composite in which the nanoparticles are embedded.
It is additionally determined that the claimed devices and coatings would reasonably result in reducing/diminishing/preventing the formation of encrustations on said surface regions (see Ron et al (Nanoscale 6:5251-5259, 2014)).
Accordingly, the rejections of claims are WITHDRAWN and the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611